Cockrell, J.
— Powers recovered judgment for commissions on the sale of certain lands near Sanford, Florida, owned by Cameron.
There is a sharp conflict of testimony as to whether Cameron made the contract with Powers for the commissions or knew that Powers claimed to be acting for him in the sale.
A defense was sought to be interposed based upon the theory that another agency to whom a commission was paid, was the actual procuring cause of the sale, but •evidence looking to this defense was erroneously excluded. 'The court seems to have proceeded upon the idea that the •defense was limited to a direct contradiction of the evidence for the plaintiff, and would not admit evidence of what was done by the other agency to' bring about the sale.
The broker here was not to be paid for introducing a purchaser, but for bringing about the sale, and the question who effected the sale should have been gone into fully. Wiggins v. Wilson, 55 Fla. 346, 45 South. Rep. 1011.
Whitfield, C. J., and Taylor, Shackleford and Hooker, J. J., concur.